Citation Nr: 0523860	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1961.  This appeal is from a decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

In a statement of support of the veteran's claim, his 
representative makes an argument that the veteran's venous 
stasis dermatitis is related to the veteran's service.  This 
issue is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran does not have cellulitis.


CONCLUSION OF LAW

Compensation for disability resulting from cellulitis 
incurred in peacetime service is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2004, the Board of Veterans' Appeals reopened the 
veteran's previously denied claim for cellulitis, because a 
VA outpatient record of April 1999 that noted the presence of 
cellulitis was new and material evidence that required VA to 
reopen and reconsider the claim.  38 U.S.C.A. § 5108 (West 
2002). 

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).  
The claim is now subject to de novo review, and the evidence 
presumed credible to decide if it was new and material, 
requiring VA to reopen the claim, is not subject to the usual 
evaluation of its credibility and probative value.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

In January 2004 the veteran testified that he was not told 
what his medical treatment in service was for, but he was 
treated for 10 days and he was treated for the same symptoms 
again after service at a county medical facility and by a now 
deceased physician.  He testified that all of his physicians 
have told him that his medical conditions all started in 
service.  He testified that the Navy did not examine him on 
separation.  He testified as to his belief that he has had a 
chronic condition since early in his period of service and 
that multiple of his medical conditions are interrelated and 
all result from cellulitis in service.  Specifically, the 
veteran testified that he has current disability resulting 
from inadequately treated hemolytic staphylococcal infection.

The veteran's testimony is fundamentally a statement of his 
lay medical opinion and diagnosis on matters that require 
medical expertise to diagnose and reach a probative medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran's opinions are no doubt sincerely held, 
they cannot be taken as medical evidence.  Id.  The veteran's 
recollection that he had no examination on separation from 
the service is mistaken.  The report of the examination is 
among his service medical records, and it is complete.  
Although the veteran asserted that all of his doctors have 
related current disorders to service, he has produced no 
corroborating statement from any physician.  His recollection 
of what a physician told him is not credible or probative 
evidence, because a lay recollection of a physician's 
explanation of medical matters is not reliable evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The medical evidence of record comprises service medical 
records, hundreds of pages of private and VA treatment 
records of June 1970 to June 1971, October 1982 to January 
1983, and October 1991 to June 2003, with hiatus in the 
record during the interim periods, and reports of VA 
examinations of the veteran of July 2002 and January 2005.

Service medical records contain September 21 to 29, 1958, 
records of treatment for cellulitis with lymphangitis of the 
left groin due to hemolytic staphylococcus, which apparently 
resolved during the period of treatment; the veteran was 
discharged to duty and the remaining service medical records, 
including the August 1961 separation examination report, were 
negative for complaints of cellulitis.

The veteran sought private treatment for athlete's foot of 
the right foot in June 1970, and the next days the physician 
diagnosed cellulitis of the right foot secondary to athlete's 
foot.  The remainder of the treatment records to June 1971 is 
silent.

VA, private, and Social Security Administration medical 
records contain one treatment note regarding cellulitis.  On 
April 28, 1999, a VA nurse made an outpatient treatment note 
that "edema and cellulitis have subsided and his ulcers are 
beginning to heal."  There is no indication in the records 
from that VA outpatient clinic of the source of the reference 
to cellulitis, nor does cellulitis appear elsewhere in 
hundreds of pages of medical records, VA and private, as an 
impression, assessment, or diagnosis.  The records pertain to 
treatment and management of obesity, diabetes mellitus type 
2, deep venous thrombosis of the left leg, ulcers related to 
venous insufficiency, and venous stasis dermatitis.

On VA examinations for compensation purposes in July 2002 and 
January 2005, the respective examiners found the veteran did 
not have cellulitis, but rather he had skin and peripheral 
vascular diseases related to diabetes and obesity.  The 
examiners opined upon review of the veteran's VA claims file 
that none of the veteran's current dermatological or 
peripheral vascular disorders were related to the episode of 
cellulitis in service.

The January 2005 examiner, after reporting that the veteran 
does not have cellulitis, opined that a relationship was 
possible between cellulitis in service and current venous 
stasis dermatitis, but that such a relationship was less 
likely than not, and that the current venous stasis 
dermatitis was most likely due to his diabetes and history of 
deep venous thrombosis.

In short, the veteran has applied for compensation for a 
disability he does not have.  VA is authorized to pay 
disability compensation to a veteran of peacetime service for 
disability resulting from disease or injury incurred in 
service, if the veteran meets other conditions that are not 
at issue in this case.  38 U.S.C.A. § 1131 (West 2002).  
Entitlement to VA disability compensation requires, however, 
the existence of a current disability.  Degmetich v. Brown, 
104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service connection 
based on peacetime service).  The veteran's claim for service 
connection for cellulitis must be denied.

The veteran's representative argues that VA should grant 
service connection for venous stasis dermatitis as a residual 
of cellulitis in service because the January 2005 VA examiner 
reported that such a relationship is possible.  The 
representative notes that the examiner opined that the 
veteran's venous stasis dermatitis is probably related to 
diabetes and deep venous thrombosis.  The representative 
argues that had the veteran never become diabetic or had deep 
venous thrombosis then his current deep venous thrombosis 
could be said to be a residual of cellulitis in service.  The 
reasoning and argument made in this statement must be 
addressed.  The argument fails because it proposes that VA 
should make a benefits decision based on hypothetical facts - 
facts other than the actual facts as they are found in this 
case.  The veteran does have diabetes, and he did have deep 
venous thrombosis, and the examiner did opine that venous 
stasis dermatitis is probably due to them.  VA cannot base a 
benefits determination on speculation of what might be if 
things were other than they are as has been suggested.  

The argument also fails because it posits the theory that the 
effect, venous stasis dermatitis, is inevitable; it was 
destined to happen, and if there were not one cause of it 
(diabetes and deep venous thrombosis)there would be another 
(cellulitis in service).  The VA examiner said that the 
venous stasis dermatitis probably was not related to 
cellulitis in service and it probably was related to diabetes 
and deep venous thrombosis.  This means, logically, that he 
probably would not have venous stasis dermatitis if he did 
not have diabetes or had not had deep venous thrombosis, not 
that cellulitis would have, as he implies, inevitably caused 
venous stasis dermatitis had not diabetes and deep venous 
thrombosis intervened to cause it.

To the extent that the veteran, through his representative, 
seeks to transform the claim for cellulitis into a claim for 
venous stasis dermatitis, the argument has been addressed in 
the introduction section of this decision and will not be 
discussed further.

VA has discharged its duty to assist the veteran to develop 
evidence in his case.  Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  VA notified him of the information and 
evidence necessary to substantiate his claim by means of the 
discussions in the December 1998 rating decision (in which he 
was asked to provide evidence of incurrence in service or 
aggravation of an inservice disease or injury and evidence of 
that inservice injury or disease and a current disability), 
the May 2000 statement of the case (in which he was provided 
with laws and regulations applicable to his claim), the 
February 2003 supplemental statement of the case (reiterating 
the need to show evidence of linkage between current problems 
and an inservice injury or disease), and the September 2001 
letter to the veteran providing information on what the 
evidence must show to establish entitlement.  A December 2004 
VA letter set forth in detail the notice that the VCAA 
mandates for his claim.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter dated in September 2001, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  In addition, the RO obtained 
the veteran's available military and VA treatment records.  
During his hearing in January 2004, he was informed that he 
should produce statements from physicians corroborating his 
testimony of medical opinion relating current medical 
conditions to service.

The veteran has demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim, 
because the veteran responded to notice provided in the July 
2001 remand and at the January 2004 video conference hearing 
by submitting additional medical evidence in March 2004 with 
a waiver of initial review by the RO.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple opportunities 
to submit additional evidence.  Extensive private and VA 
treatment reports are of record.  The veteran was provided 
with a VCAA notice which informed him of the evidence needed 
to support his claim; what actions he needed to undertake; 
and how the VA would assist him in developing his application 
and claim.  VA has obtained evidence of which it had notice 
and, where necessary, the veteran's authorization.  38 C.F.R. 
§ 3.159(c) (2004).  VA has examined the veteran twice and 
obtained pertinent medical opinions.  38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran has notified VA of the unavailability of 
certain evidence, as he did in his hearing and again in March 
2004 by submitting a statement from a county health 
department of the unavailability of medical records.  In 
light of the veteran's actual knowledge that certain evidence 
is unavailable, VA has no duty to provide redundant notice.  
See 38 C.F.R. § 3.159(e) (2004).




ORDER

Service connection for cellulitis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


